Case 1:19-cv-03366-RCL Document 30-1 Filed 02/27/20 Page 1 of 16
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 21 of
                                                                   of 16
                                                                      15




                            FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


          UNITED STATES OF AMERICA,              No. 17-10448
                   Plaintiff-Appellee,
                                                   D.C. No.
                       v.                    2:16-cr-01012-SRB-1

          JOSEPH M. ARPAIO,
                 Defendant-Appellant.             OPINION


                Appeal from the United States District Court
                         for the District of Arizona
                 Susan R. Bolton, District Judge, Presiding

                  Argued and Submitted October 23, 2019
                        San Francisco, California

                            Filed February 27, 2020

                Before: Jay S. Bybee, N. Randy Smith, and
                    Daniel P. Collins, Circuit Judges.

                            Opinion by Judge Bybee
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 32 of
                                                                   of 16
                                                                      15




         2                   UNITED STATES V. ARPAIO

                                    SUMMARY*


                                    Criminal Law

             The panel affirmed the district court’s judgment
         dismissing former Maricopa County Sheriff Joseph Arpaio’s
         criminal proceeding with prejudice, and denying vacatur of
         the district court’s verdict finding Arpaio guilty of criminal
         contempt, in a case in which Arpaio was granted a pardon by
         the President before the district court could sentence him.

             The panel held that because the verdict can have no future
         preclusive effect, Arpaio’s claimed errors in the verdict are
         moot; and Arpaio’s appeal from the denial of vacatur of the
         verdict is appealable as a final order over which this court has
         jurisdiction under 28 U.S.C. § 1291.

             Arpaio claimed that the district court abused its discretion
         by refusing to vacate the district court’s verdict under the
         Munsingwear rule, which provides for vacatur in cases
         mooted while on appeal. The panel held that in this case,
         vacatur would not further the purposes of Munsingwear
         because the district court’s verdict finding Arpaio guilty of
         criminal contempt has no legal consequences. The panel
         explained that the verdict did not satisfy either of the two
         conditions for preclusive effect in a subsequent action
         because (1) there was no final judgment of conviction, as
         Arpaio was never sentenced; and (2) the verdict was
         inconsistent with, and thus not essential to, the final
         judgment, which dismissed the criminal contempt charge.

             *
              This summary constitutes no part of the opinion of the court. It has
         been prepared by court staff for the convenience of the reader.
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 43 of
                                                                   of 16
                                                                      15




                         UNITED STATES V. ARPAIO                   3

                                COUNSEL

         John D. Wilenchik (argued) and Dennis I. Wilenchik,
         Wilenchik & Bartness P.C., Phoenix, Arizona; Mark
         Goldman and Jeff S. Surdakowski, Goldman & Zwillinger
         PLLC, Scottsdale, Arizona; for Defendant-Appellant.

         James I. Pearce (argued), Appellate Section, Criminal
         Division; Matthew S. Miner, Deputy Assistant Attorney
         General; John P. Cronan, Acting Assistant Attorney General;
         John Dixon Keller, Deputy Chief; Victor R. Salgado and
         Simon Joseph Cataldo, Trial Attorneys, Public Integrity
         Section; United States Department of Justice, Washington,
         D.C.; for Plaintiff-Appellee.

         Christopher G. Caldwell (argued), Boies Schiller Flexner
         LLP, Los Angeles, California, Special Prosecutor Plaintiff-
         Appellee.

         Steven A. Hirsch, Ian Bassin, Justin Florence, Aditi Juneja,
         and Anne Tindall, The Protect Democracy Project Inc.,
         Washington, D.C.; Jean-Jacques Cabou, Shane R. Swindle,
         and Katherine E. May, Perkins Coie LLP, Phoenix, Arizona;
         Locke E. Bowman and David M. Shapiro, Roderick and
         Solange Macarthur Justice Center, Chicago, Illinois; Ronald
         A. Fein and Shanna M. Cleveland, Free Speech for People,
         Newton, Massachusetts; Noah Messing, Messing & Spector
         LLP, New York, New York; Phil Spector, Messing & Spector
         LLP, Baltimore, Maryland; Dennis Aftergut and Louise H.
         Renne, Coalition to Preserve, Protect, and Defend, San
         Francisco, California; for Amici Curiae Laurence H. Tribe;
         Martin H. Redish; Lawrence Friedman; William D. Rich;
         Citizens for Responsibility and Ethics in Washington;
         Coalition to Preserve, Protect and Defend; Free Speech for
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 54 of
                                                                   of 16
                                                                      15




         4                UNITED STATES V. ARPAIO

         People; MoveOn; The Protect Democracy Project, Inc.;
         Republicans for the Rule of Law; and The Roderick and
         Solange Macarthur Justice Center.

         Spencer G. Scharff, Scharff PLC, Phoenix, Arizona; R.
         Bradley Miller, Guttman Bushner and Brooks PLLC,
         Washington, D.C.; for Amicus Curiae Certain Members of
         Congress.

         Dennis P. Riordan and Donald M. Horgan, Riordan &
         Horgan, San Francisco, California; for Amici Curiae Erwin
         Chemerinsky, Michael E. Tigar, and Jane B. Tigar.


                                  OPINION

         BYBEE, Circuit Judge:

             Defendant-Appellant Joseph Arpaio, the former Sheriff of
         Maricopa County, Arizona, was found guilty of criminal
         contempt in a bench trial for willfully violating a preliminary
         injunction prohibiting him from enforcing federal civil
         immigration law. After entry of the verdict, but before the
         court could sentence Arpaio, he was granted a pardon by the
         President. Arpaio asked the district court to vacate the
         verdict and dismiss the criminal case against him with
         prejudice. The district court granted the motion to dismiss
         the case with prejudice, but refused to vacate the verdict.
         Arpaio appeals that decision, arguing that vacatur was
         required under the Supreme Court’s decision in United States
         v. Munsingwear, Inc., 340 U.S. 36 (1950). Because we find
         that Munsingwear does not apply in this case, we affirm the
         judgment of the lower court.
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 65 of
                                                                   of 16
                                                                      15




                          UNITED STATES V. ARPAIO                     5

                I. FACTS AND PROCEDURAL HISTORY

             Joseph Arpaio was the elected sheriff of Maricopa
         County, Arizona, from 1993 through 2016. In 2007, a class
         of Hispanic Maricopa County residents sued Arpaio in the
         U.S. District Court for the District of Arizona under
         42 U.S.C. § 1983. They alleged “illegal, discriminatory and
         unauthorized enforcement of federal immigration laws
         against Hispanic persons in Maricopa County.” According to
         the plaintiffs, Arpaio and his officers, “acting under color of
         law and in concert with one another, engaged in profiling of”
         Hispanic motorists by detaining persons based solely on their
         ethnicity. In 2011, Judge Murray Snow preliminarily
         enjoined Arpaio and the Maricopa County Sheriff’s Office
         (MCSO) “from detaining any person based on knowledge,
         without more, that the person is unlawfully present within the
         United States.” Ortega-Melendres v. Arpaio, 836 F. Supp. 2d
         959, 992–93 (D. Ariz. 2011), aff’d, 695 F.3d 990 (9th Cir.
         2012). In 2013, Judge Snow issued a permanent injunction.
         That injunction barred the MCSO from “[d]etaining, holding,
         or arresting Latino occupants of vehicles in Maricopa County
         based on a reasonable belief, without more, that such persons
         were in the country without authorization.”

             In 2016, following extensive hearings, Judge Snow
         concluded that Arpaio and the MCSO had “intentionally
         failed to implement the Court’s preliminary injunction.”
         Judge Snow held Arpaio in civil contempt, and Arpaio
         conceded his liability for civil contempt. In a separate order,
         Judge Snow found that Arpaio had “intentionally disobeyed”
         the injunction, and that he “did so based on the notoriety he
         received for, and the campaign donations he received because
         of, his immigration enforcement activity.” On that basis,
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 76 of
                                                                   of 16
                                                                      15




         6                   UNITED STATES V. ARPAIO

         Judge Snow referred the matter to another judge to adjudicate
         the criminal contempt charges against Arpaio.

              The case was randomly assigned to Judge Susan Bolton,
         who presided over the prosecution of Arpaio for
         “[d]isobedience or resistance to [the court’s] lawful writ,
         process, order, rule, decree, or command.” 18 U.S.C.
         § 401(3). Judge Bolton requested that the U.S. Department
         of Justice prosecute the case, which it agreed to do. See Fed.
         R. Crim. P. 42(a)(2). In July 2017, after a five-day bench
         trial, the district court issued “Findings of Fact and
         Conclusions of Law,” concluding that Arpaio was guilty of
         criminal contempt of court. United States v. Arpaio, No. CR-
         16-01012-001-PHX-SRB, 2017 WL 3268180, at *7 (D. Ariz.
         July 31, 2017). Judge Bolton scheduled sentencing for
         October 2017.

             Arpaio was never sentenced. On August 25, 2017, before
         the district court could pronounce sentence, President Trump
         granted Arpaio a full and unconditional pardon “[f]or his
         conviction of Section 401(3) . . . and for any other offenses
         under Chapter 21 of Title 18, United States Code that might
         arise, or be charged, in connection with Melendres v.
         Arpaio.”1 Relying on the pardon, Arpaio asked the district


             1
                Although President Trump pardoned Arpaio for his “conviction” for
         criminal contempt, Arpaio was never technically “convicted” of anything.
         Colloquially, we use the term “convicted” to describe when an individual
         has been found guilty of a crime. See, e.g., Richard Perez-Pena, Former
         Arizona Sheriff Joe Arpaio is Convicted of Criminal Contempt, N.Y.
         Times (July 31, 2017); Colin Dwyer, Ex-Sheriff Joe Arpaio Convicted of
         Criminal Contempt, NPR (July 31, 2017). Legally, though, using the term
         in this way is imprecise because there is a technical difference between a
         “conviction” and a “judgment of conviction.” Arpaio suffered a
         “conviction,” but not a “judgment of conviction,” which does not occur
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 87 of
                                                                   of 16
                                                                      15




                             UNITED STATES V. ARPAIO                              7

         court to dismiss his criminal case with prejudice and to
         “vacate the verdict and all other orders.” The district court
         granted Arpaio’s motion to dismiss the case with prejudice,
         but denied vacatur of the verdict. United States v. Arpaio,
         No. CR-16-01012-001-PHX-SRB, 2017 WL 4839072, at *2
         (D. Ariz. Oct. 19, 2017). The district court held that “[a]
         presidential pardon must be accepted to be effective.” Id. at
         *1. The court found that Arpaio “accepted the pardon before
         a judgment of conviction was entered,” and accordingly,
         “[t]he pardon undoubtedly spared [Arpaio] from any
         punishment that might otherwise have been imposed,” but did
         not “revise the historical facts of this case.” Id. at *2
         (quotation marks omitted).2

             Arpaio filed a timely appeal from the district court’s
         refusal to grant the vacatur. He urges two points. First,
         Arpaio argues that because his pardon mooted any challenge


         until sentence is imposed. See United States v. Smith, 623 F.2d 627, 630
         (9th Cir. 1980).

              Admittedly, we have not always used these terms with precision. But
         in this case, precision is important. Accordingly, we will not refer to the
         order for which Arpaio seeks vacatur as a “conviction,” but will instead
         refer to it as the “verdict” or “finding of guilt.”
             2
                Following the issuance of the pardon, the Department of Justice took
         the position that the district court should vacate the court’s verdict and
         declined to defend the district court’s order. We appointed Christopher G.
         Caldwell as a special prosecutor to defend the district court’s order. See
         United States v. Arpaio, 887 F.3d 979 (9th Cir. 2018), reh’g en banc
         denied by 906 F.3d 800 (9th Cir. 2018); see also Fed. R. Crim. P. 42(a)(2)
         (“If the government declines the request, the court must appoint another
         attorney to prosecute the contempt.”)

              The court thanks Mr. Caldwell for accepting the appointment and for
         faithfully discharging his responsibilities as special prosecutor.
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 98 of
                                                                   of 16
                                                                      15




         8                   UNITED STATES V. ARPAIO

         to the court’s verdict, that verdict must be vacated, and it was
         an abuse of discretion for the district court to refuse to do so.
         At oral argument, however, Arpaio clarified that, if we agree
         that his challenges to the findings of guilt are moot because
         they will have no future preclusive effects, then he seeks no
         further relief beyond that determination. Second, Arpaio
         contends that, if the district court’s finding of guilt will have
         future effects, then his challenges to those findings are not
         moot and must be decided by this court on the merits. He
         raises six issues that he claims warrant reversal of the district
         court’s verdict of guilt.3

             II. JURISDICTION AND STANDARD OF REVIEW

             Ordinarily, we do not acquire jurisdiction over a verdict
         of guilt in a criminal case until the sentence has been issued
         and the judgment of conviction is final. See United States v.
         Vela, 624 F.3d 1148, 1151 (9th Cir. 2010); see also Smith,
         623 F.2d at 630 (“The general rule is that it is the judgment,
         not the verdict, that is the ‘conviction.’”). We have no
         authority here to review the district court’s “Findings of Fact
         and Conclusions of Law” where the case was dismissed with
         prejudice and no sentence was ever imposed, because we do
         not have a final judgment of conviction before us and because
         that verdict can have no future preclusive effect. Arpaio’s


             3
               Arpaio argues that (1) his prosecution for criminal contempt had to
         be prosecuted under 18 U.S.C. § 402, which has a one-year statute of
         limitations, which had run and, alternatively, entitled him to a jury trial;
         (2) he was not present for the verdict, in violation of the Sixth
         Amendment; (3) the finding of guilt for violating the preliminary
         injunction was unsupported by the evidence; (4) the preliminary injunction
         was not “clear and definite,” in violation of the Due Process Clause of the
         Fifth Amendment; (5) he relied on the good faith advice of counsel; and
         (6) he proffered a meritorious public authority defense.
Case:1:19-cv-03366-RCL
Case  17-10448, 02/27/2020, ID: 11610566,
                         Document         DktEntry:
                                    30-1 Filed      109-1,Page
                                               02/27/20    Page10
                                                                9 of
                                                                  of 15
                                                                     16




                          UNITED STATES V. ARPAIO                       9

         claimed errors in the district court’s verdict are therefore
         moot, and we will not consider them further.

             By contrast, Arpaio’s appeal from the denial of vacatur of
         the district court’s verdict is appealable as a final order over
         which we have jurisdiction under 28 U.S.C. § 1291. See
         United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir.
         2004); see also Munsingwear, 340 U.S. at 40 (“Denial of a
         motion to vacate could bring the case here.”). The district
         court’s order dismissed the case with prejudice, even as it
         denied the full vacatur that Arpaio sought. The district
         court’s order concluded the litigation and made the order
         appealed a final order.

             We review a district court’s grant or denial of equitable
         vacatur for abuse of discretion. See Tapia-Marquez, 361 F.3d
         at 537. “A district court would necessarily abuse its
         discretion if it based its ruling on an erroneous view of the
         law or on a clearly erroneous assessment of the evidence.”
         Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990);
         see United States v. Hinkson, 585 F.3d 1247, 1261–62 (9th
         Cir. 2009) (en banc).

                                III. ANALYSIS

              Arpaio’s threshold claim is that the district court abused
         its discretion by refusing to vacate the district court’s verdict
         under Munsingwear. Arpaio urges us to correct the district
         court’s legal error and vacate the verdict. See 28 U.S.C.
         § 2106. We disagree with Arpaio, but follow a slightly
         different path from the district court. We hold that, because
         the mootness issue here arises from the fact that the district
         court’s findings of guilt can be given no future preclusive
         effect, the Munsingwear rule does not apply, and Arpaio is
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 11
                                                                10 of
                                                                   of 16
                                                                      15




          10                 UNITED STATES V. ARPAIO

          not entitled to vacatur. We thus affirm the judgment of the
          district court.

              In Munsingwear, the Supreme Court was asked to
          determine whether a judgment in a proceeding for injunctive
          relief that was later mooted while on appeal could have
          preclusive effect on a claim for damages. See 340 U.S.
          at 37–38. In grappling with that question, the Court
          observed:

                   The established practice of the Court in
                   dealing with a civil case from a court in the
                   federal system which has become moot while
                   on its way here or pending our decision on the
                   merits is to reverse or vacate the judgment
                   below and remand with a direction to dismiss.

          Id. at 39. Though this statement was not Munsingwear’s
          holding4—for the petitioner in Munsingwear was not even
          asking for vacatur of the mooted decision—it has since
          become known as “the Munsingwear rule,” which provides
          for vacatur in cases mooted while on appeal. See, e.g., ACLU
          of Nev. v. Cortez Masto, 670 F.3d 1046, 1065 (9th Cir. 2012)
          (discussing “the Munsingwear rule”); see also Nat’l Union
          Fire Ins. Co. v. Seafirst Corp., 891 F.2d 762, 765–66 (9th Cir.
          1989) (same).

             The purpose underlying this rule “is to prevent an
          unreviewable decision from spawning any legal


               4
                See U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18,
          23 (1994) (discussing Munsingwear and describing “the portion of . . .
          Munsingwear describing the ‘established practice’ for vacatur” as
          “dictum”).
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 12
                                                                11 of
                                                                   of 16
                                                                      15




                             UNITED STATES V. ARPAIO                         11

          consequences, so that no party is harmed by what we have
          called a ‘preliminary’ adjudication.” Camreta v. Greene,
          563 U.S. 692, 713 (2011) (internal quotation marks omitted)
          (quoting Munsingwear, 340 U.S. at 40–41); see also
          Munsingwear, 340 U.S. at 40 (explaining that vacatur “clears
          the path for future relitigation of the issues between the
          parties and eliminates a judgment, review of which was
          prevented through happenstance”). In this case, vacatur
          would not further the purposes of Munsingwear because the
          district court’s verdict finding Arpaio guilty of criminal
          contempt has no legal consequences.

              The “general rule” for issue preclusion provides that a
          “‘determination [in a prior case] is conclusive in a subsequent
          action between the parties’” only “‘[w]hen an issue of fact or
          law is actually litigated and determined by a valid and final
          judgment, and the determination is essential to the
          judgment.’” B&B Hardware, Inc. v. Hargis Indus., Inc.,
          575 U.S. 138, 148 (2015) (emphasis added) (quoting
          Restatement (Second) of Judgments § 27, at 250 (Am. Law
          Inst. 1980)).5 The verdict Arpaio seeks to vacate satisfies
          neither of these conditions. First, although the verdict would
          have been essential to any final judgment of conviction, there
          was no final judgment of conviction here, because Arpaio
          was never sentenced. Second, for the final judgment that was
          entered in this case—a dismissal of the criminal contempt
          charge—the verdict was not only not essential to the
          judgment, but was inconsistent with it. Because Arpaio
          cannot be “harmed by . . . a ‘preliminary’ adjudication,”



              5
                The preclusive effect of a federal court judgment is governed by
          federal law. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S.
          497, 507–08 (2001).
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 13
                                                                12 of
                                                                   of 16
                                                                      15




          12                   UNITED STATES V. ARPAIO

          Camreta, 563 U.S. at 713, we decline to apply the
          Munsingwear rule to this case.

               We will explain both points in turn.

                                               A

              Though colloquially we refer to the district court’s finding
          of guilt as a “conviction,” in reality, Arpaio never suffered a
          final judgment of conviction for criminal contempt. “Final
          judgment in a criminal case means sentence. The sentence is
          the judgment.” Berman v. United States, 302 U.S. 211, 212
          (1937); see Corey v. United States, 375 U.S. 169, 172 (1963)
          (“An appeal may not be taken until after the pronouncement
          of sentence.”). Here, the issuing of a presidential pardon, and
          Arpaio’s acceptance of the pardon, preempted his sentencing.
          Thus, there is no final judgment of conviction in this case;
          instead, there was a final judgment of dismissal with
          prejudice. This lack of a final judgment of conviction
          precludes the attachment of “legal consequences,” Camreta,
          563 U.S. at 713, such as a sentencing enhancement in a
          subsequent criminal case or claim or issue preclusion in a
          civil case.6 For this reason, vacating the verdict here would
          not serve the purposes of Munsingwear.


               6
                We note that even if it were disposed to, the United States is barred
          by the Double Jeopardy Clause from bringing a second criminal action
          against Arpaio, as jeopardy in Arpaio’s trial attached when Judge Bolton
          began hearing evidence, see Serfass v. United States, 420 U.S. 377, 388
          (1975), and “[t]here can be little doubt that a dismissal with prejudice bars
          any further action between the parties on the issues subtended by the
          case,” Classic Auto Refinishing, Inc. v. Marino (In re Marino), 181 F.3d
          1142, 1144 (9th Cir. 1999); see also Currier v. Virginia, 138 S. Ct. 2144,
          2152–53 (2018); United States v. Castiglione, 876 F.2d 73, 75–76 & n.1
          (9th Cir. 1989).
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 14
                                                                13 of
                                                                   of 16
                                                                      15




                             UNITED STATES V. ARPAIO                         13

              The lack of a judgment of conviction and the dismissal of
          the charges with prejudice means that Arpaio is not subject to
          an enhanced sentence in any subsequent case based on the
          district court’s finding that Arpaio committed criminal
          contempt. Although the U.S. Sentencing Guidelines
          contemplate an enhanced sentence after a guilty verdict and
          pending sentencing, U.S.S.G. § 4A1.2(a)(1), no such
          enhancement can be imposed where no sentence was
          ultimately imposed and the case was dismissed.7 The rule is
          similar in Arpaio’s home state of Arizona, which only
          prescribes sentence enhancements for final convictions, see
          Ariz. Rev. Stat. § 13-707 (enhancing sentences for prior
          “conviction[s]”); id. § 4-248(B) (defining “conviction” as “a
          final conviction”), a term which the Arizona courts have
          defined to mean “a judgment of conviction from which [a
          defendant] has exhausted his right to appeal,” Campbell v.
          Superior Court, 462 P.2d 801, 804 (Ariz. 1969).

               For similar reasons, Arpaio will not be subject to issue
          preclusion or claim preclusion in any subsequent civil
          litigation. As we noted above, the “general rule” for issue
          preclusion provides that a “‘determination [in a prior case] is
          conclusive in a subsequent action between the parties’” only
          “‘[w]hen an issue of fact or law is actually litigated and
          determined by a valid and final judgment.’” B&B Hardware,
          Inc., 575 U.S. at 148 (emphasis added) (quoting Restatement
          (Second) of Judgments § 27, at 250 (Am. Law Inst. 1980)).
          In civil cases, “the availability of appellate review is a key
          factor” in determining the preclusive effect of a judgment.


              7
               Section 4A1.2(a)(3) counts a conviction where “the imposition or
          execution of sentence was totally suspended or stayed.” This provision
          does not apply to Arpaio, because his sentence was neither stayed nor
          suspended.
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 15
                                                                14 of
                                                                   of 16
                                                                      15




          14                UNITED STATES V. ARPAIO

          Bravo-Fernandez v. United States, 137 S. Ct. 352, 358
          (2016). Similarly, claim preclusion requires proof of “(1) an
          identity of claims, (2) a final judgment on the merits, and
          (3) privity between parties.” Tahoe-Sierra Pres. Council, Inc.
          v. Tahoe Reg’l Planning Comm’n, 322 F.3d 1064, 1077 (9th
          Cir. 2003) (emphasis added) (quoting Stratosphere Litig.
          L.L.C. v. Grand Casinos, Inc., 298 F.3d 1137, 1143 n.3 (9th
          Cir. 2002)). The Restatement (Second) of Judgments has
          addressed directly the “requirement of finality.” In general,
          for claim preclusion, “a judgment will ordinarily be
          considered final in respect to a claim . . . if it is not tentative,
          provisional, or contingent and represents the completion of all
          steps in the adjudication of the claim by the court, short of
          any steps by way of execution or enforcement . . . .”
          Restatement (Second) of Judgments § 13 cmt. b (Am. Law
          Inst. 1982); see also id. cmt. g (noting that we should not read
          “finality less strictly when the question is one of issue
          preclusion”). The “factors supporting the conclusion that the
          decision is final for the purpose of preclusion” are “that the
          parties were fully heard, that the court supported its decision
          with a reasoned opinion, [and] that the decision was subject
          to appeal or was in fact reviewed on appeal.” Id. cmt. g
          (emphasis added).

             Where the district court dismissed with prejudice
          Arpaio’s criminal case before sentencing, there was no final
          judgment of conviction, and the verdict was not subject to
          appeal. There is no preclusion and no reason for us to apply
          Munsingwear to this case.

                                           B

              The preclusion rules will not apply in any future litigation
          for a second reason: The verdict was not a determination
Case: 17-10448, 02/27/2020,
Case 1:19-cv-03366-RCL      ID: 11610566,
                         Document   30-1 DktEntry:  109-1, Page
                                          Filed 02/27/20   Page 16
                                                                15 of
                                                                   of 16
                                                                      15




                          UNITED STATES V. ARPAIO                   15

          essential to the actual, final judgment entered in this case.
          The final judgment entered in this case was a dismissal with
          prejudice, and the district court’s findings of fact and
          conclusions of law played no role in that dismissal. In fact,
          “[f]ar from being necessary to the judgment, [the findings
          underlying the guilty verdict] cut against it—making them
          quintessentially the kinds of rulings not eligible for issue-
          preclusion treatment.” Bobby v. Bies, 556 U.S. 825, 835
          (2009) (emphasis added) (citation and internal quotation
          marks omitted); see also id. (“A determination ranks as
          necessary or essential only when the final outcome hinges on
          it.”) (citing 18 Charles Alan Wright, Arthur R. Miller &
          Edward H. Cooper, Federal Practice and Procedure § 4421
          (2d ed. 2002)). Again, the rationale for Munsingwear does
          not apply. See Camreta, 563 U.S. at 713.

                              IV. CONCLUSION

              The district court’s judgment dismissing Arpaio’s
          criminal proceeding with prejudice and denying vacatur of
          the finding of guilt is affirmed. Because Arpaio’s challenges
          to the district court’s finding of guilt are moot, we do not
          address them.

             AFFIRMED.
